Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, rendered September 28, 1972. Sentence reversed, on the law, and case remitted to the Criminal Term for resentencing. The sentencing court did not ask defendant, as required by CPL 380.50, if he wished to make a statement before the pronouncement of sentence. He was merely asked if he wished to address the court as to any legal cause why he should not be adjudged an addict. This query was not a substitute for informing him of his right of allocution and asking him if he wished to exercise it. Further, defense counsel’s plea for leniency was not a substitute for defendant’s own statement (Green v. United States, 365 U. S. 301). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Benjamin, JJ., concur.